                       UNITED STATES DISTRICT COURT
                       SOUTH ERN D ISTR ICT O F FLO RIDA
                                    M IAM I
           Case No. I6-ZOS9S-CR-GAYLESIGM HM I/OTAZO-REYES

UNITED STATES OF AMERICA




JACK KYCHKAR,
            Defendant .
                                            /
                                       O RDER

     T/IS CAUSE came before the Court originally on Defendant Jack

Kachkar's (nDefendant'' or nKachkar'') Motion to Suppress Evidence and
Request for Evidentiary Hearing . ED .E . 254) . The matter is now
before     the     Court   on    the     Magistrate    Judge 's     Report   and

Recommendation. ED .E. 4332. The Court also considers the United

States' Objections (D.E. 441) and Kachkar's Objections
Magistrate Judge's Report and Recommendation. ED.E . 4491.
     THIS MATTER was initiated when Kachkar filed a Motion to

Suppress Evidence and Request for Evidentiary Hearing. (D.E . 2542.
Specifically , Kachkar seeks to suppress documents provided by the

Canadian government to the               Department of Justice pursuant to

request under the Mutual Assistance Treaty ('AMLAT'') between the
United States and Canada . Defendant argues that the documents were

obtained    from    Canada        v iolation               Fourth    Amendment .

A lternatively ,    Kachkar     argues    that   the   government     conducted
impermissible searches of the documents after they were sent from

Canada to the United States .

       The matter   was assigned           the   Honorable    United     States

Magistrate    Judge   Alicia    M.       Otazo-Reyes .     ED .E .2581    Upon
consideration            evidentiary       record and the arguments of

counsel, Magistrate Judge Otazo-Reyes issued a report recommending

that     Kachkar's Motion       Suppress         be   denied .   ED .E. 433)

Thereafter, the government and Kachkar filed timely objections to
the Magistrate Judge's report and recommendaEion . ED .E.                   and

449q .

       The government objects to the Magistrate Judge's assumption
that Kachkar satisfied his burden of proving that the documents are

covered by the attorney -client privilege but agrees that                  does

not impact the Magistrate Judge's ultimate conclusion . ED.E.

With respect to documents Kachkar asserts are subject to attorney-
client privilege, the Magistrate Judge assumed that Kachkar met his

threshold burden of proving privilege only for the purpose of legal

reasoning in issuing the Report and Recommendation . Accordingly the

government's objections are overruled.
       Defendant Kachkar objects to the Magistrate Judge's findings
of fact, conclusions of law , and failure to address every argument

in the Report and Recommendation . After a de novo review of the

record Kachkar's objections are also overruled. The parties can
request relief at the appropriate time ap set forth in the R&R .


                                     2
      THE COURT has conducted a de novo review of the file and is

otherwise fully advised in the prem ises . Accordingly , it is

      ORDERED AND ADJUDGED that United States Magistrate Judge

Otazo-Reyes ls Report is hereby RATIFIED , AFFIRMED and APPROVED in

its entirety (D .E.4331. It is further

      ORDERED AND ADJUDGED that the United States' Objections (D.E.
441) are OVERRULED. It is further

      ORDERED AND ADJUDGED that Defendant Kachkar's Objections ED.E.
4491 are OVERRULED . It is further

      ORDERED AND ADJUDGED that Defendant Jack Kachkar's Motion to

Suppress Evidence and Reqùest for Evidentiary Hearing ED .E. 25421s

DEN IED .

      DONEANDORDEREDinChambersatMiami,Florida,this Yïlday
of January 2019 .


                               DON LD L . GM HAM
                               SENIOR UNITED STATES DISTRICT JUDGE

      All Counsel of Record
